DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-10 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group/Species/Subspecies, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/25/2022.
Applicant's election with traverse of Group II, claims 11-15, and Species A, Subspecies AA and Subspecies BA in the reply filed on 7/25/2022 is acknowledged.  No traversal arguments have been presented.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 11 and 13-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Beamer et al. US 5509199 A.
	Re claim 11, Beamer et al. teach a method for fabricating a flattened tube finned heat exchanger having a first tube bank and a second tube bank (fig 2), the method comprising: assembling a first plurality of flattened heat exchange tube segments in parallel spaced relationship with a continuous folded fin plate disposed between each pair of parallel flattened heat exchange tube segments to form a partially assembled fin and tube pack (fig 8); providing a first spacer strip and a second spacer strip (68), each of the first and second spacer strips having a desired depth that equals a desired value that is the same for both the first and second spacer strips (figs); positioning the first spacer on a first side of the partially assembled fin and tube pack and the second spacer on a second side of the partially assembled fin and tube pack (col 6), each spacer strip extending transversely across a leading edge of each of the flattened tube segments; inserting a second plurality of flattened heat exchange tubes into the partially assembled fin and tube pack such that a trailing edge of each of inserted tube aligns with a leading edge of a respective one of the first plurality of flattened heat exchange tubes and abuts both the first spacer strip and the second spacer strip to form an assembled fin and tube pack (fig 13-14, 15-16, col 7); compressing the assembled fin and tube pack between end braze bars (60); mounting a first manifold to the respective first ends of each of the first plurality of flattened heat exchange tubes, mounting a second manifold to the respective second ends of the first plurality of flattened heat exchange tubes, mounting a third manifold to the respective first ends of each of the second plurality of flattened heat exchange tubes, and mounting a fourth manifold to the respective second ends of the second plurality of flattened heat exchange tubes, thereby forming a final assembly (fig 17-18); removing the first and second spacer strips from the final assembly (col 7 lines 50-67); and bonding the final assembly by brazing in a brazing furnace (col 3 lines 40-50, col 4 lines 30-45, cols 5-6).  
Re claim 13, Beamer et al. teach providing at least one spacer between the first manifold and the fourth manifold (56, col 6 lines 51-58).  
Re claim 14, Beamer et al. teach the at least one spacer comprises at least two spacer tabs disposed at opposite ends of the first and fourth manifolds (figs noting multiple 56 along all the tubes for spacing).  
 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beamer et al. in view of Moriarty US 5309637 A . 
	Re claim 12, Beamer et al. fail to explicitly teach details of the heat exchange construction.
Moriarty teach tack welding the second manifold and the fourth manifold together prior to brazing (col 1 background) to construct a heat exchanger.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the heat exchange construction as taught by Moriarty in the Beamer et al. invention in order to advantageously allow for a heat exchanger for use in a combustor.
 
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beamer et al. in view of Guyon US 20090178782 A1.
	Re claim 15, Beamer et al. teach the at least one spacer comprises an elongated sheet disposed between the first manifold and the fourth manifold (figs noting multiple 56 along all the tubes for spacing) but fail to explicitly teach the sheet is graphite.
Guyon teach an elongated graphite sheet (para 36) to construct a material out of a composition containing graphite.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include graphite as taught by Guyon in the [A] invention in order to advantageously allow for a material with known flexibility to prevent breakage (para 36).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100115771 A1, US 20110253352 A1, US 20080156455 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763